FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50522

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00138-ODW

  v.
                                                 MEMORANDUM*
MARTIN CARRILLO-CASTANEDA,
a.k.a. Martin Carillo, a.k.a. Marty Carrillo,
a.k.a. Spanky, a.k.a. Rodolfo Valdez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Martin Carrillo-Castaneda appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carrillo-Castaneda contends that the district court erred by (i) failing to

consider his mitigating arguments pursuant to the applicable 18 U.S.C. § 3553(a)

sentencing factors, (ii) failing to explain adequately the sentence imposed, and (iii)

improperly relying on the need to punish. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court adequately considered Carrillo-

Castaneda’s mitigating arguments, sufficiently explained the sentence, and did not

choose the sentence based on an improper factor. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc); United States v. Miqbel, 444 F.3d 1173,

1181-82 (9th Cir. 2006) (describing factors that can and cannot be considered at a

revocation proceeding).

      Carrillo-Castaneda also contends that his sentence is substantively

unreasonable because the court gave too much weight to his criminal history. The

district court did not abuse its discretion in imposing Carrillo-Castaneda’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 24-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances, including Carrillo-Castaneda’s failure

to be deterred and breach of the court’s trust. See id.; Miqbel, 444 F.3d at 1182.

      AFFIRMED.


                                           2                                    13-50522